 GENERAL BOXCOMPANY301in theFranklincase wherethe cessation of picketing was involuntarilycaused.In view of the foregoing, I would issue an order dismissing thepetition in this case with theusualcaveatthat the Board will enter-tain a motion by the Employer requesting reinstatement of the peti-tion, in the event that the Union, within 6 months. from the date of theorder, engages in conduct inconsistent with its disclaimer.General Box CompanyandInternational Woodworkers of Amer-ica,,AFL-CIO, Petitioner.Case No. 16--RC-X340..January 31,1956,DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on November 15, 1955,under the direction and supervision of the Regional Director for theFifteenth Region, among the employees in the unit described in thestipulation.At the conclusion of the election, a tally of ballots wasfurnished the parties.The tally shows that of 69 eligible voters, 61cast valid ballots, of which 28 voted for and 33 against the. participat-ing labor organization.There were 5 challenged ballots.The Petitioner filed objections to conduct affecting the election whichobjections were mailed to the Regional Director and were postmarked10 p. m., November 21, 1955.The Regional Director received theseobjections on November 23,1955.On December 1,1955, the RegionalDirector issued his report on objections in which he found that asthe parties were provided with a tally of ballots on November 15 thePetitioner's objections received at the Regional Office in New Orleans,Louisiana, on November 23, were not timely filed. Consequently,he recommended that the objections be overruled and the results of theelection be certified.The Petitioner filed timely exceptions to theRegional Director's report.The Petitioner contends that the date of filing objections shouldbe the date when they are deposited in the mail.Furthermore, thePetitioner alleges that the objections were actually deposited in themail 8 hours before the postmarked time and asserts that objectionsmailed that same day to the. Employer in a rural area 150 miles awayfrom Montgomery, Alabama, where they were posted, were deliveredon November 22,The Petitioner contends that the Regional Direc-tor did not receive the objections before November 23 because of adelay in mail delivery caused by the postal service for which the Peti-tioner should not be held responsible. .115 NLRB No. 50. 302DECISIONSOF_ NATIONALLABOR RELATIONS BOARD 'Section 102.61 of,the Board's Rules and Regulations provides for a5-day time limit in filing objections to elections. In the instant casethe last day for filing objections was November 22. Section 102.83of the Board's Rules and Regulations requires that for objections tobe timely they must bereceivedby the Regional Director within thespecified time limit.' . Consequently, the Petitioner's objections re-ceived by the Regional Director November .23 were not timely filed.We find no merit in the Petitioner's contention that it is not respon-siblefor the untimely receipt of the objections.We have previouslyheld that it is essential to certainty in procedural matters that partiesbe held to strict compliance with the above rule.2Accordingly, wehereby adopt the Regional Director's findings that the objections werenot timely filed and overrule the Petitioner's objections to election.As a majority of the employees eligible to vote have not voted for theparticipating labor organization, we shall certify the results of theelection.[The Board certified that 'a majority of the validballots was notcast for the International Woodworkers of America, AFL-CIO, andthat this labor organization is not the exclusive representative of theemployees employed at the Employer's Gilbertown, Alabama, plant,in the unit heretofore found to be appropriate.]'Paragraph 2 of Section 102 83 reads, "when the act or any of theserules requiresthe filing of a motion, brief, exception, or other paper in any proceeding,such documentmust be received by the Board or the officer or agent designated to receive such matterbefore the close of business of the last day of the time limit, if any, for such filing orextension of time that may have been granted "9 DunnMotorCompany,100 NLRB 822.The Rath Packing CompanyandUnited Packinghouse Workersof America,AFL-CIO,'Petitioner.Case No. 16-RC-1591. Janu-ary 31, 1956SECOND SUPPLEMENTAL DECISION AND CERTIFI-CATION OF RESULTS OF ELECTION-Pursuant to a Decision and Direction of Election dated February15, 1955,2 an election by secret ballot was conducted on March 3,'1955, under the direction,and supervision of the Regional Director for"the Sixteenth Region among the employees of the Employer in theunit found appropriate in that Decision.At the conclusion of theelection, the parties were furnished with a tally of ballots whichiThe AFL and CIO having merged,we are amending the identification of the Union'saffiliation8 The Rath Packing Company,16-RC-1591,February15, 1955 (not reported in printedvolumes of Board Decisions and Orders).115 NLRB No. 48.